 136DECISIONSOF NATIONALLABOR RELATIONS BOARDRidgelyManufacturing Co., Inc.and AmalgamatedClothing Workers of America,AFL-CIO. Case 26-RC-3997April 6, 1972NOTICE TO SHOW CAUSEBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSFollowing an election conducted August 20, 1971,the Petitioner filed objections alleging,inter alia,thatcertain named employees' whose ballots were chal-lenged by the Employer were terminated and otherpeople were hired just before the election destroyingthe laboratory condition necessary for a Board elec-tion. On October 8, 1971, after investigation, the Re-gional Director for Region 26 issued his Report onObjections and Challenges in which he recommendedsustaining the challenges and overruling the aboveobjections, because no charges alleging any unfairlabor practices had been filed with respect to thesematters.As no exceptions were filed to the above rec-ommendation of the Regional Director, the Board, onNovember 30, 1971, adopted such recommendations.While Case 26-RC-3997 was pending before theBoard, the Petitioner, on November 18, 1971, filedtimely unfair labor practice charges alleging that theemployees named in its objections were discriminato-rily discharged. On January 7, 1972, the Regional Di-rector for Region 26 issued a complaint in Case26-CA-4169 alleging that the discharge of five namedemployees violated Section 8(a)(3) and (1) of theAct?Thereafter, the Petitioner filed the present Motionfor Reconsideration with the Board on January 31,1972, requesting that the Regional Director be direct-ed to reconsider his rulings on the objections andchallenges relating to the named employees, and fur-ther requesting that the unfair labor practice chargesand the Petitioner's objections and challenges relatingto the named employees be consolidated for purposesof hearing, since the same issues of fact underlie bothmatters. The Board having duly considered the mat-ter,'The employees were DorisCook,Betty Cook,ShawanneCook,JoanneMatlock,Mary Terry,Ida Williams, "and others."2Employees named in the complaint were ShawanneCook, Dons Cook,Ida LouWilliams,Betty Cook, and Mary Terry.NOTICE IS HEREBY GIVEN that the parties show causein writing filed with the Board in Washington, D.C.(with affidavit of service on the parties to this pro-ceeding), on or before April 18, 1972, why the Boardshould not, pursuant to the Motion for Reconsidera-tion, remand the proceeding to the Regional Director:(1) to reconsider his rulings; and (2) to consolidate therepresentation matter regarding the named employeeswith Case 26-CA-4169 for purposes of hearing, rul-ing, consideration, and decision by a Trial Examiner.Contrary to our dissenting colleague, we would notdisenfranchise employees who may have been dis-charged in violation of Section 8(a)(3) of the Act onthe ground that no exception was filed to the RegionalDirector's initial finding that they were not entitled tovote. Representation proceedings, unlike unfair laborpractice cases, are investigative rather than adversaryin nature. The Board is now on notice that the Gener-al Counsel considers thata prima faciecase of unlaw-ful discrimination has been made out with respect tothese employees. In our opinion, the procedural ruleof Section 102.69(c), relating to the filing of excep-tions, does not relieve the Board of responsibility forconducting an election under laboratory conditions inwhich all eligible voters have been given their statuto-ry right to vote.CHAIRMAN MILLER,dissenting:Iwould deny Petitioner's Motion for Reconsidera-tion. In his Report on Objections and Challenges, theRegionalDirector overruled Objections 2 and 3,which alleged discriminatory discharges on groundsno unfair labor practice charges had been filed. Peti-tioner took no exception to this finding. A month anda half after the Regional Director's Report, Petitionerdecided to file unfair labor practice charges, and now,2 months after its charges, 2 months after the Boardhas passed upon the Regional Director's Report, andseveral days after a hearing on other challenged bal-lots has concluded, Petitioner seeks to have the repre-sentationproceedingreopened.Inmy view,Petitioner's motion comes too late. A salutary purposeis served by requiring all parties to adhere to theBoard's procedural rules, such as Section 102.69(c),which deals with the time for filing exceptions to re-gional directors' reports in stipulated cases. Petitionerhas shown no good reason for its not having filedunfair labor practice charges in timely fashionvis-a-visthe representation proceeding, or for not havingfiled exceptions as to Objections 2 and 3, and I wouldnot grant Petitioner'sMotion to Reconsider at thislate date.196 NLRB No. 23